Citation Nr: 9906680	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-37 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for right ear tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1964, from October 1965 to August 1969, and from 
February 1975 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied service connection for right ear tinnitus and right 
ear hearing loss.  The veteran timely appealed these 
determinations to the Board.


FINDINGS OF FACT

1.  In a November 1994 decision, the RO&IC denied service 
connection for right ear tinnitus and right ear hearing loss.

2.  The veteran has not submitted a substantive appeal 
alleging any specific error of law or fact with respect to 
the claim of entitlement to service connection for right ear 
tinnitus or right ear hearing loss.


CONCLUSION OF LAW

The Board is without jurisdiction to decide the issues of 
entitlement to service connection for right ear tinnitus and 
right ear hearing loss.  38 U.S.C.A. §§ 7104, 7105 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 20.200, 20.203, 20.302 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The claimant has one (1) year from the date of notification 
of the rating decision to file a notice of disagreement (NOD) 
to initiate the appeal process.  38 U.S.C.A. § 7105(b)(1).  
In order to complete the appeal, a claimant must file a 
substantive appeal within sixty (60) days of the mailing date 
of the statement of the case (SOC), or within the remaining 
time, if any, of the one (1) year period beginning on the 
date of notification of the rating decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302(b).

The Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the SOC and 
any prior Supplemental Statements of the Case (SSOC).  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an SOC or an SSOC that is not specifically contested.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and his or her 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203.

A review of the record reflects that, in November 1994, the 
RO&IC denied service connection for right ear tinnitus and 
right ear hearing loss.  The veteran submitted an NOD that 
was received at the RO&IC in May 1995.  An SOC as to the 
issues of entitlement to service connection for right ear 
hearing loss and right ear tinnitus was issued to the veteran 
in June 1995.  In July 1995, the RO&IC received the veteran's 
Appeal to Board of Veterans' Appeals, VA Form 9 (substantive 
appeal).  In this document the veteran indicated that the 
appealed issues as set forth in the SOC were wrong and that 
they should be entitlement to service connection for left ear 
hearing loss and left ear tinnitus.  However, the veteran did 
not otherwise address the denial of service connection for 
right ear hearing loss and right ear tinnitus, or in any 
other document.  In a November 1995 letter, the RO advised 
the veteran that service connection for left hearing loss and 
left tinnitus had been granted.  In April 1996, the RO issued 
a statement of the case addressing the assigned evaluation 
for left ear hearing loss and tinnitus.  In a March 1998 
statement, the veteran's representative indicated that the 
veteran wanted to proceed with the appeal for service 
connection for right ear hearing loss and right ear tinnitus.

In a letter dated in February 1999, the Board notified the 
veteran that it was raising the issue of the adequacy of his 
substantive appeal.  The Board informed the veteran that, to 
be adequate, a substantive appeal to the Board must set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed pursuant 
to 38 C.F.R. § 20.202.  In addition, the Board noted that the 
veteran that he and his representative had sixty (60) days 
from the date of the letter to present written argument or to 
request a hearing to present oral argument on the question of 
the adequacy of the substantive appeal.  In response, in a 
statement received in March 1999, the veteran indicated that 
he had no further argument to present and that he did not 
wish to request a hearing.

The veteran thus has not alleged any specific error in the 
RO&IC's decision that denied service connection for right ear 
tinnitus and right ear hearing loss.  Instead, the veteran 
has merely indicated his disagreement with that decision 
while at the same time requesting that the appeal proceed.  
As noted above, the VA Form 9 filed within the applicable 
time period addressed other issues not currently in appellate 
status, and no other document within the relevant time period 
can be construed as a substantive appeal on the issues 
currently before the Board.  Inasmuch as the veteran has not 
submitted an adequate substantive appeal, the Board currently 
lacks jurisdiction to determine these issues on the merits.  
Consequently, the appeal of the veteran's claims of service 
connection for right ear tinnitus and right ear hearing loss 
must be dismissed.


ORDER

The claims of entitlement to service connection for right ear 
tinnitus and right ear hearing loss are dismissed.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


